To vacate an order extending time for settling a bill of exceptions.
Denied October 24, 1890.
Tbe plaintiff in tbe case had verdict July 9, 1890, and on the same day an order was made extending the time to July 24, 1890, for either party to move for judgment on the verdict or for a new trial, or to settle a bill of exceptions. On July 24, a motion for a new trial was heard and denied and judgment was entered on the verdict. On the same day an order was entered extending the time to settle a bill of exceptions to October 1, 1890. The June term at which the case was tried was extended to September 30, 1890. Court convened October 6 for the October term and on that day defendant’s counsel presented a bill of exceptions for settlement.
Held, that where the time for settling a bill of exceptions has been regularly extended during the term at which the case is tried, the circuit judge may settle the same at any time thereafter at his discretion, and he is not deprived of this right because the time limited in the previous order has expired. Citing Teller vs. Circuit Judge, 11 M., 60 (965), and White vs. Campbell, 25 M., 463.